 1

 2

 3

 4                                                     JS-6
 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   ANTOINE P. LeBLANC,                        Case No. CV 16-03270-JLS (AFM)
12
                         Plaintiff,
                                                JUDGMENT
13
           v.
14
     D. TABAK, et al.,
15

16                       Defendants.

17

18         Pursuant to the Court’s Order Accepting the Report and Recommendation of
19   the United States Magistrate Judge filed concurrently herewith, Defendant
20   D. Tabak’s Motion for Summary Judgment is GRANTED.
21         IT IS ORDERED AND ADJUDGED that the above-captioned case is
22   dismissed and judgment is entered in favor of Defendant.
23

24   DATED: October 2, 2018
25
                                          ____________________________________
26
                                                 JOSEPHINE L. STATON
27                                          UNITED STATES DISTRICT JUDGE
28
